--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). THIS NOTE MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, OR AN OPINION OF COUNSEL
IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.
 
 
PROMISSORY NOTE
 
Orem, Utah
 
$[____]
 
Issue Date: September 8, 2006
 
Maturity Date: December 8, 2006

 
FOR VALUE RECEIVED, Q COMM INTERNATIONAL, INC., a Utah corporation (hereinafter
called the “Borrower”), hereby promises to pay to the order of [____] (the
“Holder”) the sum of [____] (U.S.$[____]), on December 8, 2006 (the “Maturity
Date”), and to pay interest on the unpaid principal balance hereof at the rate
of seven and one-half percent (7.5%) per annum (the “Initial Interest Rate”)
from the date hereof (the “Issue Date”) until the same becomes due and payable,
whether at maturity or upon acceleration or by prepayment or otherwise. Interest
shall be calculated on the basis of a 365-day year and the actual number of days
elapsed. The entire principal and accrued interest shall be due and payable in a
single lump sum on the Maturity Date. All payments due hereunder shall be made
in lawful money of the United States of America. This Note shall be unsecured.
 
The following terms shall apply to this Note:
 
ARTICLE I. EVENTS OF DEFAULT
 
The occurrence of any of the following events shall constitute an event of
default (each, an “Event of Default”) under this Note:
 
1.1    Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, at the due date
therefor and such failure shall continue for a period of 45 days after written
notice thereof to the Borrower from the Holder.
 
1.2    Breach of Covenants. The Borrower breaches any material term of this Note
and, if curable, such breach continues for a period of 45 days after written
notice thereof to the Borrower from the Holder.
 
1.3    Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.
 
1.4    Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower and if instituted against Borrower is not dismissed
within sixty (60) days.
 
ARTICLE II. PREPAYMENT
 
2.1    Prepayment. Notwithstanding anything to the contrary contained in this
Note, the Borrower may prepay this Note, in whole or in part, at any time
without premium or penalty.
 
ARTICLE III. MISCELLANEOUS
 
3.1    Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
3.2    Notice of Failure to Pay. If at any time during the term of this Note the
Borrower determines that it will be unable to pay to the Holder all principal
and interest due on the Maturity Date, the Borrower shall promptly notify the
Holder in writing of such anticipated inability to pay.

 
1

--------------------------------------------------------------------------------


 
 
3.3    Notices. Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by courier or sent by United
States mail and shall be deemed to have been given upon receipt if personally
served (which shall include telephone line facsimile transmission) or sent by
courier or three (3) days after being deposited in the United States mail,
certified, with postage pre-paid and properly addressed, if sent by mail. For
the purposes hereof, the address of the Holder shall be as shown on the records
of the Borrower; and the address of the Borrower shall be 510 Technology Avenue,
Building C, Orem, Utah 84097. Both the Holder and the Borrower may change the
address for service by service of written notice to the other as herein
provided.
 
3.4    Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.
 
3.5    Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. The Borrower may assign its obligations hereunder
without the prior written consent of the Holder. The Holder may not assign its
obligations hereunder without the prior written consent of the Borrower.
 
3.6    Governing Law. This Agreement shall be enforced, governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the principles of conflict of laws. The parties hereto hereby submit to the
exclusive jurisdiction of any state or federal court of competent jurisdiction
in the State, County and City of New York, with respect to any dispute arising
under this agreement, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby. The party that does not prevail in
any dispute arising under this Agreement shall be responsible for all fees and
expenses, including attorneys’ fees, incurred by the prevailing party in
connection with such dispute.
 
3.7    Severability. In the event that any provision of this Note is invalid or
enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
3.8    Payments. All payments under this Note shall be applied as follows: (i)
first to reimburse Holder for all fees, costs and other expenses incurred by
Holder to enforce this Note and collect any amounts due and payable under this
Note; (ii) second to all accrued and unpaid interest; and (iii) third, to the
repayment of the outstanding principal amount due hereunder.
 
3.9    Non-contravention. The Borrower hereby represents and warrants to the
Holder that, as of the Issue Date, the Borrower’s issuance of this Note, and the
Borrower’s performance of its obligations hereunder, will not conflict with the
articles of incorporation of the Borrower, the bylaws of the Borrower, the laws
of the United States, or the provisions of any material agreement to which the
Borrower is a party.
 
3.10     Parallel Rights. The Holder may pursue any rights or remedies hereunder
or under any security agreement, pledge, guaranty, or other collateral
documents, independently or concurrently. All rights, remedies, or powers herein
conferred upon the Holder shall, to the extent not prohibited by law, be deemed
cumulative and not exclusive of any others rights, remedies, or powers available
to the Holder under applicable law. No delay or omission of the Holder to
exercise any right, remedy, or power shall impair the same or be construed to be
a waiver of any default or to impair any rights, remedies, or powers available
to the Holder. No single or partial exercise of any right, remedy, or power
shall preclude any other or future exercise thereof by the Holder.
 
 
IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be signed in its
name by its duly authorized officer this 8th day of September, 2006.
 

 
Q COMM INTERNATIONAL, INC.
       
By:
 

--------------------------------------------------------------------------------

Michael D. Keough
   
Chief Executive Officer





 
2

--------------------------------------------------------------------------------